USDC SDNY

Case 1:16-cv-01994-ALC-GWG Document 111 Filed 12/02/19 DesyeeEwt 2
ELECTRONICALLY FILED
DOC#:

DATE FILED: of 14

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU

November 22, 2019
Writer’s Direct Dial: (212) 416-8108

By ECF and Electronic Mail

The Honorable Andrew L. Carter, Jr.

United States District Court _ =e pm PLE
Southern District of New York Vi E Vi Q EN D 0 RSE D
40 Foley Square, Room 435 .

New York, New York 10007
ALCarterNYSDChambers@nysd.uscourts.gov

 

Re: Aliv. Ramos, No. 16-cv-01994 (ALC)
Dear Judge Carter:

This Office represents Court Officers Eleazar Ramos, Bruce Knowles, and Stewart Still in
the above-referenced action. Pursuant to Section 1.D. of Your Honor’s Individual Practices, we
respectfully request a three-week extension of time to file defendants’ summary-judgment motion
under Fed. R. Civ. 56. This extension would affect the other scheduled dates in the so-ordered
briefing schedule for the defendants’ motion. (ECF No. 109.) We respectfully request that these
dates also be extended three weeks with an additional three days for the reply. This is our first
request for an extension of these deadlines. Plaintiff consents to this request.

In late October, we filed a letter motion requesting a pre-motion conference on an
anticipated summary-judgment motion. (ECF No. 105.) By Order dated November 4, 2019, Your
Honor denied our request, and set a briefing schedule for defendants’ anticipated motion. (ECF
No. 109.) Under this briefing schedule, the defendants’ motion for summary judgment is due by
December 2, 2019; Plaintiffs opposition is due by December 30, 2019; and the defendant’s reply is
due by January 6, 2020. (Jd.)

We respectfully request a three-week extension of these deadlines. After submitting our
pre-motion letter in late October, I was offered and have now accepted a different position in our
Office outside of the Litigation Bureau. I am transitioning to this new position next Friday.
Although I may stay involved in this case in an ancillary capacity subject to my new pending
responsibilities, a colleague will be taking over as lead counsel and will need sufficient time to
coordinate with the defendants, review the factual record, and prepare the Rule 56.1 Statement and
the memorandum of law. Due to this transition of counsel, coupled with the upcoming holiday

28 LIBERTY StT., NEW YORK, NEW York 10005 @ PHONE: (212) 416-8610 # WWW.AG.NY.GOV

 

 
Case 1:16-cv-01994-ALC-GWG Document111 Filed 12/02/19 Page 2 of 2

The Honorable Andrew L. Carter, Jr. Page 2 of 2
November 22, 2019

season, additional time is required to prepare motion papers.

For these reasons, we respectftilly request, with Plaintiff’s consent, a three-week extension
of the deadlines set forth in this Court’s November 4 briefing schedule for the defendants’
summary-judgment motion, with an additional three days for the reply, making the defendants’
motion due by December 23, 2019; Plaintiff's opposition due by January 20, 2020; and the
defendants’ reply, if any, due by January 30, 2020.

Thank you for your time and attention in this matter.

Respectfully submitted,

/s/
Jonathan D. Conley
Assistant Attorney General

Copies to Counsel of Record (by ECF)

50 ORDERED: Coleg

HON. ANDREW 0 CARTER, JR.
UNITED STATES DISTRICT JUDGE

Dacenbor 2, 2014

 

28 LIBERTY STREET, NEW YORK, NEW YORK 10005 @ TEL.: (212) 416-8610 © WWW.AG.NY.GOV

 

 
